Citation Nr: 1720463	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-20 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2017, the Board reopened the Veteran's claim for entitlement to service connection for a low back disability and remanded the claim for further development.


FINDING OF FACT

The most probative evidence of record indicates that it is less likely than not that the Veteran's current low back disabilities had their onset during his active service or are otherwise causally related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, identified and available private treatment records, and Social Security Administration (SSA) records have been associated with the record, as have lay statements from the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in October 2010.  The examiner who conducted the October 2010 VA examination reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's low back disabilities, providing supporting explanation and rationale for all conclusions reached.  The examination was thorough and all necessary evidence and testing was considered by the examiner.  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board recognizes the Veteran's contention that the October 2010 VA examination is inadequate for decision-making purposes because the range-of-motion testing at that examination was conducted while he was wearing a back brace.  See VA Form 21-4138, Statement in Support of Claim, received in March 2011.  However, at issue on appeal is the question of whether the Veteran's current low back disabilities may be related to an in-service injury or disease.  See 38 C.F.R. § 3.303.  The Veteran's current range of motion for the spine is not pertinent in answering that question.  As noted above, the October 2010 VA examination report provides all of the information necessary to render a decision in this case.  Therefore, the Board concludes that, even if the range-of-motion measurements included in the October 2010 VA examination report are not accurate, the VA examination is nevertheless adequate for decision-making purposes.


Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in January 2017.  The January 2017 Board remand directed the Agency of Original Jurisdiction (AOJ) to identify and obtain any outstanding pertinent VA and/or private treatment records not already of record; obtain all SSA records; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the January 2017 Board remand, the AOJ obtained updated VA treatment records, obtained the Veteran's SSA records, and sent a letter to the Veteran in January 2017 asking him to identify and authorize for release any outstanding, pertinent private treatment records.  The Veteran submitted additional private treatment records in February 2017, and did not otherwise identify any further outstanding, pertinent private treatment records.  The AOJ then readjudicated the claim in a March 2017 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the January 2017 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Veteran contends that he has a current low back disability that is related to an in-service back injury.  He asserts that he was put on light duty due to the injury and was advised to take medications to alleviate pain.  See VA Form 21-4138, received in March 2010.

The medical treatment evidence of record shows that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine, lumbar spine spondylosis, and lumbar radiculopathy.  Therefore, there is competent evidence of a current low back disability.

As to an in-service injury, a review of the Veteran's service treatment records reveals that in September 1975 the Veteran complained of low back pain after moving boxes.  The attending physician felt that the Veteran was suffering from muscle strain, and prescribed medications.  At a followup visit later in September 1975, the Veteran reported that his back pain had not improved with medications.  He had reduced range of motion, but denied any urinary problems.  An x-ray of the lumbosacral spine was within normal limits.  The Veteran was assessed with lumbosacral strain, placed on no duty for 24 hours, and prescribed medications for the pain.  A March 1977 report of medical examination for release from active duty reflects that the Veteran had a normal evaluation of the spine and had "no significant history".  Accordingly, there is evidence of an in-service injury in the form of lumbosacral strain, and the issue remaining for consideration is whether the current low back disabilities are etiologically related to the in-service injuries.

To determine whether such an etiological relationship exists, the Board turns to the competent medical evidence of record.  Initially, the Board acknowledges the Veteran's belief that his current low back disabilities are related to his in-service lumbosacral strain.  The Board notes that the Veteran is competent to report symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not considered competent to medically attribute his current low back disabilities to a specific cause, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, his statements do not constitute competent evidence that may be probative in showing an etiological relationship between the in-service lumbosacral strain and the current low back disabilities.

In this case, the competent evidence of record as to a possible etiological relationship between the current low back disabilities and the in-service lumbosacral strain consists of a statement from the Veteran's private physician, P. C. Benton, M.D., dated in August 2010, and the October 2010 VA examination report.

In the August 2010 statement, Dr. Benton states, "I have been presented with the question from the VA hospital regarding likelihood of [severe advanced lumbar multilevel spondylosis with near total discolysis at all levels] as a cause for lumbar pain while on active duty.  It is clear from the severe degree of involvement that [the Veteran] had lumbar spondylosis from an early age.  It is more likely than not that causality of the patient's pain in the remote history while on active duty was a result of this diagnosis."  Dr. Benton further states, "regarding the presence of this disease at active-duty periods, it is my opinion that it was highly likely that the patient's intermittent lumbar pain during active duty service was related to lumbar spondylosis which progressed through active duty until today, where the disease severity is high and incapacitated."  The Veteran has indicated that Dr. Benton was able to review the relevant service treatment records before providing the opinions.  See VA Form 21-4138, received in August 2010.

The October 2010 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner noted VA treatment records showing that, in February 2004, the Veteran reported that he was "fine until 08/00 when he tripped over a bike" and injured his back, and that the Veteran again injured his back in a March 2009 motor vehicle accident.  The examiner also reviewed Dr. Benton's August 2010 opinion.  At the examination, the Veteran reported that he was injured during service while stationed aboard a ship, and that he had no injuries or trauma to his back between the in-service injury and the March 2009 motor vehicle accident.  The examiner opined that the Veteran's current low back disabilities are less like than not caused by or related to his military service.  As a rationale for the opinion, the examiner explained that the American Medical Association Guides Newsletter for July and August 2009 states that age, genetics, and intrinsic disc loading are the predominant predictors of degenerative disc disease.  Furthermore, back sprain or strain involves the muscles and ligaments (soft tissues) of the spinal region, but spondylosis is a degenerative process involving the discs and vertebral bodies.  The one is not the cause of or related to the other.  In addition, although the Veteran reported having no history of back injury or trauma other than during military service, the medical records document a back injury in August 2000.  The examiner concluded that the Veteran's documented history of post-service back-related injuries better represent the cause of his current back condition rather than isolated strain while in service.  As to Dr. Benton's opinion, the examiner noted that Dr. Benton did not take into account the fact that there were no back complaints or diagnoses at the time of the Veteran's separation physical examination, and that there are no entries of visits after the single in-service episode of back pain to indicate a chronic condition.  The 25-year span from separation in 1977 to VA documentation of back pain in 2002 is void of back history.  Therefore, the examiner found no nexus for the acute lumbosacral strain reported in 1975 and the Veteran's current low back disabilities.

Accordingly, the record contains conflicting medical opinions.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the Board affords more probative value to the October 2010 VA examiner's opinion than to Dr. Benton's August 2010 opinion.  Dr. Benton had an opportunity to review the Veteran's service treatment records; however, his opinion does not reflect consideration of those records.  Specifically, the service treatment records show that the Veteran was assessed with lumbosacral strain, that a contemporaneous lumbosacral spine x-ray was within normal limitS, and that the Veteran had a normal spine evaluation upon separation from active service.  Dr. Benton did not discuss these findings, and instead determined that the Veteran's in-service manifestations were due to lumbar spondylosis.  He did not provide an explanation for this conclusion other than to say that the current severity of the Veteran's low back disability suggests onset at an early age.  In short, Dr. Benton's opinion is contrary to the service treatment records, and Dr. Benton did not provide rationale justifying such a departure from the service treatment records.  Dr. Benton's opinion also does not reflect consideration of the Veteran's post-service back injuries in August 2000 and March 2009 shown in the medical treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).

On the other hand, the October 2010 VA examiner reviewed the record and offered thorough rationale for the opinions given with citation to relevant medical literature and the medical evidence of record.  The examiner's rationale reflects consideration of the specific diagnosis and treatment provided following the in-service back injury, as well as the Veteran's normal spine evaluation on separation from active service.  The rationale provides medical insight into the nature of the in-service lumbosacral strain and the likelihood that the current low back disabilities may be etiologically related to that lumbosacral strain.  See Prejean, 13 Vet. App. at 448-9; Nieves-Rodriguez, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).

The Board notes that the October 2010 VA examiner's opinion is also consistent with the Board's own independent review of the record.  Upon separation from service, his spine was marked as normal, even as the Veteran reported issues with other body systems.  In particular, an absence of contemporary medical evidence may weigh against lay statements if a foundation is established for drawing inferences against the claimant from the absence of documentation.  Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); see also AZ v. Shinseki, 731 F.3d 1303, 1316-17 (Fed. Cir. 2013) (stating that in determining whether an alleged fact occurred, VA may properly rely on the absence of an entry in a record, if the record is complete and one would expect to find an entry if the alleged fact occurred).

As noted by the examiner, VA treatment records indicate that the Veteran reported in February 2004 that he was "fine until 08/00 when he tripped over a bike" and injured his back.  The SSA records, which were obtained after the October 2010 VA examination was conducted, show that the Veteran indicated on a Disability Report dated in June 2003 that his back first began bothering him in August 2000 and that the Veteran reported at an August 2003 consultative examination that he stopped working after a slip-and-fall accident on the job in 2000.  Accordingly, the record indicates that the Veteran did not have low back symptoms for many years after his separation from active service in 1977.

In summary, the most probative evidence of record, which in this case is the October 2010 VA examiner's opinion, indicates that it is less likely than not that the Veteran's current low back disabilities had their onset during his active service or are otherwise causally related to his active service.  In light of the above, the Board concludes that the preponderance of the evidence is against the claim.  As such, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.



ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


